Citation Nr: 0302143	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  99-04 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for dental trauma.

2.  Entitlement to outpatient dental treatment by the 
Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran had active military service from September 1978 
to October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The Board initially notes that a February 1998 VA 
Administrative Decision determined that the veteran's 
discharge was dishonorable for VA purposes for his service 
from February 17, 1990, to October 30, 1997, because of the 
wrongful use of drugs; the decision also determined that the 
veteran was eligible for VA health care under the provisions 
of Chapter 17, Title 38, United States Code for any 
disability determined to have been incurred or aggravated 
during service.  The veteran was notified of this action and 
of his appellate rights in March 1999, but no communication 
from either the veteran or his representative with respect to 
the February 1998 decision has been received.  Accordingly, 
the issue of the character of the veteran's discharge from 
February 17, 1990, to October 30, 1997, is not currently 
before the Board.

A December 2000 Board decision denied entitlement to an 
increased rating for the residuals of low back strain, and 
remanded the dental issues for further development.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  There is no evidence to show that the veteran sustained 
trauma to any tooth in service, nor does the evidence suggest 
that he meets one of the other eligibility categories which 
would entitle him to VA outpatient dental treatment.
CONCLUSION OF LAW

No dental trauma was incurred during the veteran's active 
service, and the criteria for entitlement to VA outpatient 
dental treatment have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1712, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.381, 17.161 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002)).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the issue on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In June 2001, the RO sent a letter to the veteran 
specifically informing him of the evidence and information 
necessary to substantiate his claim, the information and 
evidence that he should submit and the assistance that VA 
would provide in obtaining evidence and information in 
support of his claim.  Therefore, the Board is satisfied that 
the RO has complied with the notification requirements of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Factual Background

A service dental examination on November 13, 1978, noted that 
Teeth 5, 6, 14, 21, 28, 29, and 31 were carious.  A service 
dental in-processing examination on September 15, 1978 noted 
that Teeth 1-6, 14-17, 20, 21, and 28-32 were missing.  
Subsequent service dental records indicate extensive 
treatment for carious teeth, missing teeth and periodontal 
disease, in the form of cleanings, partial bridgework, 
fillings, crowns and the removal of teeth 7 and 19.  In a 
document signed by the veteran and dated in October 1997, he 
indicated that he was briefed on the eligibility criteria 
regarding VA outpatient dental treatment; and that he was 
provided a complete dental examination and all appropriate 
dental services and treatment within 90 days prior to his 
separation from service.  

A VA dental examination was conducted in October 2001.  The 
examiner stated that there was no functional impairment due 
to loss of motion or masticatory function; the missing teeth 
were replaced by dentures; inter-incisal range of motion 
appeared normal; and that the veteran's dental bone loss was 
consistent with edentulism and was already replaced with a 
prosthesis.  A Panorex x-ray revealed a 30 to 40 percent bone 
loss around the remaining teeth.  The following teeth were 
missing: 1-7, 10-16, 19-21, and 28-32.  The diagnosis was 
partial edentulism.  The examiner concluded that the veteran 
entered service with multiple loose teeth and severe 
periodontal disease, underwent extensive well treatment 
dental care in service, and that the inservice treatment 
greatly improved the veteran's dental condition.  The 
examiner essentially stated that the veteran did not sustain 
any dental trauma in service.  

In August 2002, another dental examiner reviewed the 
veteran's claims file and noted that there was no evidence of 
inservice dental trauma.  It was noted that the veteran 
received extensive quality dental care while on active duty.  
Dental x-rays from March 8, 1979, were reviewed and the 
examiner noted that there was no evidence of trauma.  The 
only bone loss evident was from teeth extracted over the 
years due to caries or periodontal disease.  The examiner 
concurred with the examiner who conducted the October 2001 
dental examination that the veteran was not entitled to Class 
1 or Class 2A dental treatment.  

The veteran contends that during his first enlistment he was 
diagnosed with a problem of his teeth and gums and that the 
service dentist wanted to save as many teeth as possible.  
The veteran noted that his teeth were loose and his gums were 
swollen during his first enlistment and that this situation 
constituted trauma.  He also maintained that all required 
dental work was not completed prior to his separation from 
service.  The veteran stated that the military dentist told 
him that his teeth would have to be treated, and the partial 
bridgework readjusted, for his entire life.  The veteran 
noted that, due to the complex and fragile bridgework created 
by the military dentists, the average civilian dentist can 
not work on the appliances and that the services of a dental 
specialist is needed to adjust them.  The veteran also noted 
that he cannot afford the services of such a specialist.  

Legal Analysis

Here, the Board notes that selected VA regulations governing 
dental claims were revised for purposes of clarification, 
effective June 8, 1999.  The substance of the old and new 
regulations, as applicable to the veteran's claim, remains 
essentially the same.  See 62 Fed. Reg. 8,201 (February 24, 
1997) (proposed rule), and 64 Fed Reg. 30,392 (June 8, 1999) 
(final rule) ("This amendment clarifies requirements for 
service connection for dental conditions...").  Although it 
does not appear that the RO considered the change in 
regulation, the Board concludes that this was not prejudicial 
to the veteran, since the change in regulation has no effect 
on the outcome of his claim.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning the regulatory change.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Under applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  38 C.F.R. § 3.381(a).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c).

However, the following will not be considered service-
connected for treatment purposes: (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. § 
3.381(e).

Subject to the requirements set forth above, a veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  In this case, the evidence does not show 
that he has an adjudicated service-connected compensable 
dental condition, nor does he allege that his claimed dental 
condition would warrant a compensable rating under the rating 
schedule.  See e.g., 38 C.F.R. § 4.150.

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
the following must be met: (1) the dental condition or 
disability must be shown to have been in existence at the 
time of discharge or release from active service; (2) the 
veteran must have been discharged or released under 
conditions other than dishonorable, from a period of active 
military, naval or air service of not less than of not less 
than 90 days for those who served during the Persian Gulf War 
or not less than 180 days for other periods; (3) application 
for treatment must be made within 90 days after discharge or 
release; (4) the certificate of discharge or release does not 
bear a certification that the veteran was provided a complete 
dental examination and all indicated appropriate dental 
treatment within 90 days of discharge or release; and (5) VA 
dental examination must be completed within 6 months after 
discharge or release, unless delayed through no fault of the 
veteran.  38 C.F.R. § 17.161(b)(1)(i).
 
38 U.S.C.A. § 1712(b)(2) provides that a veteran who is to be 
released from service shall be given a written explanation of 
the eligibility requirements for VA outpatient dental 
treatment.  The explanation shall be signed by the service 
member, or shall include a certification that the member 
refused to sign.  If there is no certification of record, the 
time limit is not considered to have begun.  Mays v. Brown, 5 
Vet. App. 302, 306 (1993).

The Board notes that the veteran's service dental records 
contain a certificate of discharge or release signed by the 
veteran that he was provided a complete dental examination 
and all indicated appropriate dental treatment within 90 days 
of discharge.  Therefore, the veteran is not eligible for 
this category of Class 2 dental eligibility.  

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VA O.G.C. 
Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 
(2002).

The Board notes that the veteran has alleged that his teeth 
were damaged as evidenced by many of his teeth loose and his 
gum problems during entrance into service.  However, the 
Board affords great probative weight to the two VA dental 
examiners who reviewed the veteran's records and noted that 
the veteran entered service with severe periodontal disease 
and that the extensive inservice treatment greatly improved 
the condition.  Service connection is not warranted for acute 
periodontal disease.  38 C.F.R. § 3.381(e).  

The veteran, being a layman, has no competence to give a 
medical opinion on the etiology of his periodontal disease 
and loss of teeth.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The veteran does not meet any of the requisites for the 
remaining categories of VA dental outpatient treatment 
contained in 38 C.F.R. § 17.161, nor does he contend 
otherwise.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for the loss of teeth due 
to inservice trauma and entitlement to VA outpatient dental 
treatment is denied.



		
	D. C. Spickler 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

